Case 1:19-cv-02242-RLY-MJD Document 29 Filed 10/22/19 Page 1 of 2 PageID #: 122



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


 JANE DOE,                                           )
                                                     )
                                Plaintiff,           )
                                                     )
                           v.                        )       No. 1:19-cv-02242-RLY-MJD
                                                     )
 LEBANON COMMUNITY SCHOOL                            )
 CORPORATION,                                        )
                                                     )
                                Defendant.           )




                       MINUTE ENTRY FOR OCTOBER 22, 2019
                         TELEPHONIC STATUS CONFERENCE
                    HON. MARK J. DINSMORE, MAGISTRATE JUDGE


        The parties appeared by telephone for a Status Conference. The parties discussed the

 status of and future plans for discovery.

        This matter is scheduled for a telephonic status conference on Monday, November 25,

 2019 at 11:30 a.m. (Eastern) to discuss case status. Counsel shall attend the status conference

 by calling the designated telephone number, to be provided by the Court via email generated by

 the Court’s ECF system.



        Dated: 22 OCT 2019
Case 1:19-cv-02242-RLY-MJD Document 29 Filed 10/22/19 Page 2 of 2 PageID #: 123




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the court’s ECF system.
